      Case
      Case1:18-cv-08083-GBD-KNF
           1:18-cv-08083-GBD-KNF Document
                                 Document73
                                          72 Filed
                                             Filed11/04/20
                                                   11/02/20 Page
                                                            Page11of
                                                                   of12
                                                                      9




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


YEDA RESEARCH AND
DEVELOPMENT COMPANY LTD.,

                                     Plaintiff,       Civil Action No. 1:18-cv-08083-GBD-KNF

        -v-

ICAD, INC.,                                             STIPULATED FIRSTAMENDMENT
                                                          TO THE PROTECTIVE ORDER
                                     Defendant.




        Pursuant to Federal Rule of Civil Procedure 26(c), the Court enters the following First

Amendment to the Protective Order (ECF 62) modifying the Source Code Review protocol.

        WHEREAS, on March 21, 2020, this Court entered the Protective Order submitted by the

Parties (ECF 62); and

        WHEREAS, since that time, the COVID-19 global health pandemic has prevented the

Parties and their respective experts from reviewing the Source Code in the manner set forth in the

Protective Order; and

        WHEREAS, the Parties seek to modify the Protective Order to allow their respective

experts to conduct a review of the Source Code remotely in light of the ongoing pandemic and

health considerations with travelling to counsels’ offices to conduct an in-person review; and

        NOW, THEREFORE, pursuant to Section 15 of the Protective Order, the Parties submit

the following modification of the Protective Order for the Court’s approval.

        IT IS HEREBY ORDERED THAT:




516885.00113/123845446v.6
      Case
      Case1:18-cv-08083-GBD-KNF
           1:18-cv-08083-GBD-KNF Document
                                 Document73
                                          72 Filed
                                             Filed11/04/20
                                                   11/02/20 Page
                                                            Page22of
                                                                   of12
                                                                      9




        Section 4, pertaining to Disclosure of Highly Confidential Information or Highly

Confidential Source Code, is hereby modified to read as follows:

        4.      Disclosure of Highly Confidential Information or Highly Confidential Source
                Code.

        (a)     Access to Highly Confidential Information or Highly Confidential Source Code

produced under the protection of this Order shall be limited to:

                     Persons identified in Paragraph 3(a) hereof;
                     Persons identified in Paragraph 3(c) hereof provided that no unresolved
                      objections to such disclosure exist after proper notice has been given to all
                      Parties as set forth in Paragraph 4(c) of this Order;
                     Persons identified in Paragraph 3(d) hereof, but only such persons of the
                      Producing Party who authored, reviewed, had access to, or sent or received the
                      Highly Confidential Information or Highly Confidential Source Code in the
                      ordinary course of business unrelated to this Action;
                     Persons identified in Paragraph 3(e) hereof; and
                     Persons identified in Paragraph 3(f) hereof.

Source Code and software, to the extent any Producing Party agrees to provide any such

information, shall ONLY be made available to persons identified above in paragraph 4(a) and who

have executed the forms attached hereto as Exhibit A and Exhibit B, and shall ONLY be made

available for inspection, and not produced except as provided for below. Source Code and

approved software shall be maintained by the Producing Party on a computer with a secure network

connection (“Source Code Computer”) at the offices of the Producing Party’s primary outside

counsel of record in this Action, or other mutually agreed upon locations subject to any third-party

confidentiality obligations. The Producing Party shall provide the persons identified in 3(c) hereof

(“Source Code Reviewer”) with a password protected computer that has been configured not to

recognize any input/output device (e.g., USB memory stick, CDs, floppy disk, portable hard drive,

laptop, cellular telephones, PDA, smartphones, voice recorders, etc.) (“Review Computer”), but




516885.00113/123845446v.6
      Case
      Case1:18-cv-08083-GBD-KNF
           1:18-cv-08083-GBD-KNF Document
                                 Document73
                                          72 Filed
                                             Filed11/04/20
                                                   11/02/20 Page
                                                            Page33of
                                                                   of12
                                                                      9




the Producing Party shall not be required to provide the receiving Party with more than two (2)

Review Computers. Prior to receiving the Review Computer, the Receiving Party shall provide

written notice to the Producing Party of the make and model of the keyboard, mouse, and/or

monitor (collectively, “Peripherals”) required by the Source Code Reviewer to conduct the Source

Code Review. Upon receipt of such written notice, the Producing Party shall have five (5) business

days to object in writing. The objections must state with particularity the ground(s) of the objection

and the specific Peripheral(s) that is the source of the objection. The Review Computer will be

pre-loaded by the Producing Party with any drivers required to use the agreed upon Peripheral(s).

The Review Computer will be sent directly to the Source Code Reviewer by the Producing Party

via overnight FedEx. Upon confirmation that the Review Computer has been received by the

Source Code Reviewer, the Producing Party will provide the username and password for the

Review Computer directly to the Source Code Reviewer by letter via overnight FedEx. The Source

Code Reviewer, through the use of a VPN or alternative encrypted remote connection with a

similar level of protection as a VPN (“VPN”), and dual-factor authentication, may connect the

Review Computer to the Source Code Computer in order to conduct the Source Code Review. The

Review Computer shall only be used for purposes of the Source Code Review, and shall be

maintained in a secure, locked or safe area when not being used for the Source Code Review. The

Producing Party may visually monitor the activities of the Source Code Reviewers during any

review of Highly Confidential Source Code through the use of an internal web camera, but only to

ensure that there is no unauthorized recording, copying, or transmission of the source code. The

VPN connection to the Source Code Computer will be made available for up to five (5) business

days by the Producing Party during normal business hours upon forty-eight (48) hour written

notice, and if additional time beyond that is needed for review by either party the VPN connection




516885.00113/123845446v.6
      Case
      Case1:18-cv-08083-GBD-KNF
           1:18-cv-08083-GBD-KNF Document
                                 Document73
                                          72 Filed
                                             Filed11/04/20
                                                   11/02/20 Page
                                                            Page44of
                                                                   of12
                                                                      9




to the Source Code Computer may be made available on dates and times to be mutually agreed

upon until the close of discovery in this Action. Only one Source Code Reviewer may connect to

the Source Code Computer at a time. Access to Highly Confidential Information or Highly

Confidential Source Code shall be provided only to the extent reasonably necessary for litigating

this Action. Upon completion of the Source Code Review, the Review Computer shall be returned

to the Producing Party via overnight FedEx. Such information shall not be given, shown, made

available, communicated, or otherwise disclosed to any other person. Access to and review of the

Source Code shall be strictly for the purpose of investigating the claims and defenses at issue in

the above-captioned case. No person shall review or analyze any Source Code for purposes

unrelated to this case, nor may any person use any knowledge gained as a result of reviewing

Source Code in this case in any other pending or future dispute, proceeding, or litigation. The

receiving Party shall maintain a record of any individual who has inspected any portion of the

Highly Confidential Source Code in electronic or paper form.

        (b)     Any person identified in paragraph 3(a) and 3(c) who received Highly Confidential

Information or Highly Confidential Source Code shall not file patents and prosecute patents in the

same technology field as the Source Code and software on behalf of the receiving Party for a period

of two (2) years after final termination of this Action.

        (c)     A Party desiring to disclose another Party’s Highly Confidential Information or

Highly Confidential Source Code to a person identified in Paragraph 3(c) of this Order must give

prior written notice to the producing or designating Party, and execute the forms attached hereto

as Exhibit A and Exhibit B. The written notice must provide the following information about the

person to whom Highly Confidential Information or Highly Confidential Source Code is to be

disclosed: (i) name, address, curriculum vitae, current employer, employment history for the past




516885.00113/123845446v.6
      Case
      Case1:18-cv-08083-GBD-KNF
           1:18-cv-08083-GBD-KNF Document
                                 Document73
                                          72 Filed
                                             Filed11/04/20
                                                   11/02/20 Page
                                                            Page55of
                                                                   of12
                                                                      9




four years; and (ii) a listing of cases in which the person has testified as an expert at trial or by

deposition within the preceding four years. Upon receipt of such written notice, the producing or

designating Party shall have five business days to object in writing. The objection must state with

particularity the ground(s) of the objection and the specific categories of documents that are the

subject of the objection. If, after consideration of the objection, the Party who originally gave

notice of its intent to disclose Highly Confidential Information or Highly Confidential Source Code

to a person identified in Paragraph 3(c) hereof still wishes to proceed with the disclosure, it shall

provide written notice to the objecting party. Thereafter, the objecting Party shall move the Court,

within five business days of receiving such notice, for a ruling on its objection. A failure to file a

motion within the five-business day period shall operate as an approval of the disclosure of Highly

Confidential Information or Highly Confidential Source Code to the person at issue. No Highly

Confidential Information or Highly Confidential Source Code shall be disclosed to such person

until after the expiration without objection of the notice period or, if the producing or designating

Party objects, until after such objection is resolved pursuant to the procedures set forth in this

Paragraph 4(c). No disclosure of Highly Confidential Information or Highly Confidential Source

Code to a person identified in Paragraph 3(c) or their necessary support personnel shall occur until

(1) that person has signed the form attached hereto as Exhibit A and Exhibit B, as appropriate, (2)

a signed copy has been provided to the Producing Party, and (3) to the extent there has been an

objection under this paragraph, that objection is resolved according to the procedures set forth

above. No disclosure of Highly Confidential Information or Highly Confidential Source Code may

be provided to a person identified in Paragraph 3(c) that is a current officer, director, or employee

of a Party or of a competitor of a Party, nor anticipated at the time of retention to become an officer,

director or employee of a Party or of a competitor of a Party. No disclosure of Highly Confidential




516885.00113/123845446v.6
      Case
      Case1:18-cv-08083-GBD-KNF
           1:18-cv-08083-GBD-KNF Document
                                 Document73
                                          72 Filed
                                             Filed11/04/20
                                                   11/02/20 Page
                                                            Page66of
                                                                   of12
                                                                      9




Information or Highly Confidential Source Code may be provided to a person identified in

Paragraph 3(c) that is involved in competitive decision-making, as defined by U.S. Steel v. United

States, 730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a competitor of a Party.

        (d)     The receiving Party and its experts may need to utilize certain automated forensic

tools as part of the Highly Confidential Source Code review procedure. Such tools may be used to

compare Highly Confidential Source Code. The Parties will work together to agree on acceptable

forensic tools and procedures. Notwithstanding the foregoing, the Parties agree that the Source

Code Computer may be pre-loaded with mutually agreed upon software. Additionally, the Parties

agree that, subject to the restrictions herein on printing Source Code, that the Source Code

Computer shall be connected to a printer which the Source Code Reviewer may utilize from the

Review Computer, pursuant to the terms of this Protective Order.

        (e)     The receiving Party’s outside counsel and/or persons identified in Paragraph 3(c)

shall be entitled to take notes in a Microsoft Word Document relating to the Source Code but may

not copy any portion of the Source Code into the notes, unless mutually agreed upon by the parties.

Any notes relating to the Source Code will be treated as “HIGHLY CONFIDENTIAL SOURCE

CODE,” and such designation will be written on each page of notes and the cover of such Microsoft

Word Document. No copies of all or any portion of the Source Code may leave the offices of the

Producing Parties primary counsel of record except as otherwise mutually agreed upon by the

parties. Further, no other written or electronic record of the Source Code is permitted except as

otherwise provided herein.

        (f)     No person shall copy, e-mail, transmit, upload, download, print, photograph or

otherwise duplicate any portion of the designated Source Code or software from the Source Code

Computer or Review Computer, except as the receiving Party may request a reasonable number of




516885.00113/123845446v.6
      Case
      Case1:18-cv-08083-GBD-KNF
           1:18-cv-08083-GBD-KNF Document
                                 Document73
                                          72 Filed
                                             Filed11/04/20
                                                   11/02/20 Page
                                                            Page77of
                                                                   of12
                                                                      9




pages of Source Code and the Source Code Reviewer’s notes to be printed on watermarked paper,

labeled “HIGHLY CONFIDENTIAL SOURCE CODE,” and/or colored Bates numbered paper,

which shall be provided by the Producing Party. The receiving Party shall not create any electronic

version of any Source Code or any other documents or things reflecting Source Code that have

been designated by the Producing Party as “HIGHLY CONFIDENTIAL SOURCE CODE” for

any reason. The receiving Party may request paper copies of limited portions of Highly

Confidential Source Code that are reasonably necessary for the preparation of court filings,

pleadings, expert reports, or other papers, or for deposition or trial, but shall not request paper

copies for the purposes of reviewing the Highly Confidential Source Code other than electronically

as set forth in Paragraph 4 in the first instance. Any paper copies used during a deposition shall

be retrieved by the receiving Party at the end of each day and must not be given to or left with a

court reporter or any other individual. The Producing Party may challenge the amount of Highly

Confidential Source Code requested in hard copy form pursuant to the dispute resolution procedure

and timeframes set forth in Paragraph 9.

        (g)     In no event may the receiving Party request to print an aggregate total of more than

seventy-five (75) pages including duplicate copies during the duration of the Action without prior

written approval by the Producing Party. The printing of source code shall be judicious and

proportional to the needs of the Action, and the production of large segments of code shall be

objectionable. Any additional printed pages of Source Code requested by the receiving Party for

the Action will be provided only upon a showing of good cause by the receiving Party. If the

Producing Party objects that the printed portions are not relevant to any Party's claim or defense

or proportional to the needs of the case, the Producing Party shall make such objection known to

the receiving Party within three (3) business days. If after meeting and conferring the Producing




516885.00113/123845446v.6
      Case
      Case1:18-cv-08083-GBD-KNF
           1:18-cv-08083-GBD-KNF Document
                                 Document73
                                          72 Filed
                                             Filed11/04/20
                                                   11/02/20 Page
                                                            Page88of
                                                                   of12
                                                                      9




Party and the receiving Party cannot resolve the objection (where such meet-and-confer need not

take place in person), the receiving Party may seek a Court resolution of whether the printed Source

Code in question is relevant to any Party’s claim or defense and proportional to the needs of the

case. Contested Source Code print outs need not be produced to the Requesting Party until the

matter is resolved by the Court.

        (h)     Any paper copies designated “HIGHLY CONFIDENTIAL SOURCE CODE” or

notes, analyses or descriptions of such paper copies of Source Code (“Paper Source Code”) shall

be stored or viewed only at (i) the offices of outside counsel for the receiving Party, (ii) the offices

of persons identified in paragraph 4(a) who have been approved to access Source Code and

executed Exhibit A and Exhibit B; (iii) the site where a deposition relevant to Source Code is

taken; (iv) the Court; or (v) any intermediate locked and secured, or safe location (under the direct

control and supervision of a person approved to access the Source Code and who has signed the

Protective Order) when necessary to transport the information to a hearing, trial or deposition.

Any such paper copies or notes, analyses or descriptions of such paper copies of Source Code shall

remain at all times with the person identified in paragraph 4(a) who has both executed both Exhibit

A and Exhibit B, and accessed the Source Code; and shall be a carry-on on all modes of

transportation. Any such paper copies or notes, analyses or descriptions of such paper copies of

Source Code shall only be transported or transmitted by mutually agreeable means and shall be

maintained at all times in a secure, locked, or safe area under the direct supervision of counsel

responsible for maintaining the security and confidentiality of the designated materials and in a

manner that prevents duplication of or unauthorized access to the Source Code. The receiving

Party shall only transmit or transport those paper copies to the extent necessary to provide those

persons identified in paragraph 4(a) who have been approved to access Source Code and executed




516885.00113/123845446v.6
          Case
          Case1:18-cv-08083-GBD-KNF
               1:18-cv-08083-GBD-KNF Document
                                     Document73
                                              72 Filed
                                                 Filed11/04/20
                                                       11/02/20 Page
                                                                Page99of
                                                                       of12
                                                                          9




    Exhibit A and Exhibit B with access to their own notes, analyses, or descriptions of such paper

    copies of the Source Code, but shall not otherwise convert any of the information contained in the

    paper copies into any electronic format.


     PEARL COHEN ZEDEK LATZER BARATZ LLP                  BLANK ROME LLP



     By: /s/ Guy Yonay                                    By: /s/ Andrew T. Hambelton

     Dated: October 23, 2020                              Dated: October 23, 2020

     Guy Yonay (GY-3028)                                  Andrew T. Hambelton
     Sarah Benowich (SB-1991)                             Michael C. Lupton (ML-9413)
     1500 Broadway, 12th Floor                            1271 Avenue of the Americas
     New York, NY 10036                                   New York, NY 10020
     (646) 878-0800                                       (212) 885-5000

     Attorneys for Plaintiff                              Daniel E. Rhynhart (admitted pro hac vice)
     Yeda Research and Development                        One Logan Square
     Company Ltd.                                         130 North 18th Street
                                                          Philadelphia, PA 19103
                                                          (215) 569-5500

                                                          Attorneys for Defendant
11/4/20                                                   iCAD, Inc.
 SO ORDERED



 Kevin Nathaniel Fox, U.S.M.J.




    516885.00113/123845446v.6
       Case
       Case 1:18-cv-08083-GBD-KNF
            1:18-cv-08083-GBD-KNF Document
                                  Document 73
                                           72-1Filed
                                                  Filed
                                                      11/04/20
                                                        11/02/20Page
                                                                  Page
                                                                     101ofof12
                                                                             2




                                                             E X HI BI T A
U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K


YE D A RESE A R C H A N D
DE VEL OP ME NT
C O M P A N Y L T D.,
                                                                                 Ci vil A cti o n N o. 1: 1 8 -c v -0 8 0 8 3 -G B D
                                                      Pl ai ntiff,

          -v -
                                                                                 A C K N O WLE D GE ME NT OF
I C A D, I N C.,                                                                 P R O T E C TI V E O R D E R

                                                      D ef e n d a nt.




          T h e u n d ersi g n e d h as r e a d t h e att a c h e d Pr ot e cti v e Or d er ( " Or d er "), u n d erst a n ds t h e t er ms

of t h e Or d er, a n d a gr e es t o b e b o u n d a n d f ull y a bi d e b y t h e t er ms of t h e Or d er. I n p arti c ul ar:

          ( a)       T h e u n d ersi g n e d will h ol d i n c o nfi d e n c e, will n ot dis cl os e t o a n y o n e ot h er t h a n

t h os e p ers o ns s p e cifi c all y a ut h ori z e d b y t h e Or d er, a n d will n ot c o p y or us e, e x c e pt as a ut h ori z e d

b y t h e Or d er a n d f or t h e s ol e p ur p os e of t his A cti o n, a n y i nf or m ati o n d esi g n at e d as C o nfi d e nti al

I nf or m ati o n, Hi g hl y C o nfi d e nti al I nf or m atio n, or Hi g hl y C o nfi d e nti al S o ur c e C o d e r e c ei v e d i n

t his A cti o n.

          ( b)       T h e u n d ersi g n e d a c k n o wl e d g es t h at all          C o nfi d e nti al I nf or m ati o n,     Hi g hl y

C o nfi d e nti al I nf or m ati o n, or Hi g hl y C o nfi d e nti al S o ur c e C o d e r e c ei v e d a n d all D o c u m e nts a n d

t hi n gs c o nt ai ni n g i nf or m ati o n d esi g n at e d as C o nfi d e nti al I nf or m ati o n,        Hi g hl y C o nfi d e nti al

I nf or m ati o n, or Hi g hl y C o nfi d e nti al S o ur c e C o d e ar e t o r e m ai n i n t h e u n d ersi g n e d's p ers o n al

c ust o d y u ntil t h e u n d ersi g n e d's d uti es h a v e b e e n c o m pl et e d. T h e u n d ersi g n e d a gr e es t o r et ur n or

t o d estr o y all s u c h i nf or m ati o n a n d all n ot es c o nt ai ni n g a n y s u c h i nf or m ati o n i n a c c or d a n c e wit h

t h e Or d er.
       Case
       Case 1:18-cv-08083-GBD-KNF
            1:18-cv-08083-GBD-KNF Document
                                  Document 73
                                           72-1Filed
                                                  Filed
                                                      11/04/20
                                                        11/02/20Page
                                                                  Page
                                                                     112ofof12
                                                                             2




           ( c)        T h e u n d ersi g n e d is n ot ot h er wis e c urr e ntl y, r e g ul arl y, or e x p e cti n g t o b e e m pl o y e d

b y a n y P art y t o t his A cti o n.

           ( d)        T h e u n d ersi g n e d s u b mits t o t h e j uris di cti o n a n d v e n u e of t h e C o urt a n d u n d erst a n ds

t h at t h e C o urt m a y i m p os e s a n cti o ns f or a n y vi ol ati o n of t h e Or d er.

           I d e cl ar e u n d er t h e p e n alt y of p erj ur y u n d er t h e l a ws of t h e U nit e d St at es t h at t h e f or e g oi n g

is tr u e a n d c orr e ct.




D at e d: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                  ________________________________
                                                                             Si g n at ur e

                                                                             ________________________________
                                                                             Pri nt e d N a m e a n d A d dr ess
        Case
        Case 1:18-cv-08083-GBD-KNF
             1:18-cv-08083-GBD-KNF Document
                                   Document 73
                                            72-2Filed
                                                   Filed
                                                       11/04/20
                                                         11/02/20Page
                                                                   Page
                                                                      121ofof12
                                                                              1




                                                                   E X HI BI T B
                                             U NI T E D S T A T E S DI S T RI C T C O U R T
                                           S O U T H E R N DI S T RI C T O F N E W Y O R K


YE D A RESE A R C H A N D
DE VEL OP ME NT
C O M P A N Y L T D.,
                                                                                         Ci vil A cti o n N o. 1: 1 8 -c v -0 8 0 8 3 -G B D
                                                            Pl ai ntiff,

            -v -
                                                                                         C o nfi d e nti alit y A gr e e m e nt f or E x p erts,
I C A D, I N C.,                                                                         C o ns ult a nts, or I n v esti g at ors p urs u a nt t o
                                                                                         P ar a gr a p h 3( c)
                                                            D ef e n d a nt.



I, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _, a c k n o wl e d g e a n d d e cl ar e t h at I h a v e r e c ei v e d a c o p y of t h e

Pr ot e cti v e Or d er ( “ Or d er ”) i n Y e d a R es. & D e v. C o. L T D., v. i C A D, I n c. , C as e N o. 1: 1 8-c v -0 8 0 8 3 -

G B D ( S. D. N. Y.). H a vi n g r e a d a n d u n d erst o o d t h e t er ms of t h e Or d er, I a gr e e t o b e b o u n d b y t h e

t er ms of t h e Or d er a n d c o ns e nt t o t h e j uris di cti o n of s ai d C o urt f or t h e p ur p os e of a n y pr o c e e di n g

t o e nf or c e t h e t er ms of t h e Or d er. I n t h e e v e nt t h at I r e c ei v e c o nfi d e nti al S o ur c e C o d e, I a gr e e n ot

t o e n g a g e i n s oft w ar e d e v el o p me nt w or k dir e ctl y or i n dir e ctl y i nt e n d e d f or c o m m er ci al p ur p os es

r el ati n g t o di a g n osti c i m a gi n g f or a p eri o d of t w o ( 2) y e ar s aft er t h e iss u a n c e of a fi n al, n o n -

a p p e al a bl e d e cisi o n r es ol vi n g all iss u es i n t h e c as e .

N a m e of I n di vi d u al: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
Pr es e nt O c c u p ati o n/j o b d es cri pti o n: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
N a m e of C o m p a n y or Fir m: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
A d dr ess: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D at e d: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                           _________________________________________
                                                                                                                                        [ Si g n at ur e]
